By the Court.
The sale of the tobacco, in relation to which the testimony of Loomis was given, was prior to the time in which this question of property in the cigars arose. The purchase being shown to have been made by the plaintiff, it was also competent to show that in pursuance of this contract, and the credit given him thereon, he had actually paid for the same, although the fact of payment occurred after the controversy had arisen. The plaintiff had the right to have the whole of this transaction shown to the jury, as bearing upon the question of his ownership of the cigars.
The evidence of Stiles was also admissible as showing such an act on the part of the plaintiff in assuming liabilities, and in dealing with others as was natural, and such as might have been expected of a bond fide owner of the property, and one carrying on the manufacture of cigars for his own benefit.

Exceptions overruled.